UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2007 0-49731 (Commission File No.) SEVERN BANCORP, INC. (Exact Name of registrant as Specified in Its Charter) Maryland 52-1726127 (State of incorporation) (IRS employer identification number) 200 Westgate Circle, Suite 200, Annapolis, Maryland 21401 (Address of principal executive offices) (Zip Code) 410-260-2000 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12-b-2 of the Exchange Act.(Check One): Large accelerated filer:Accelerated filer:XNon- accelerated filer: Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2).Yes []No [ X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS: The registrant had 10,065,854 shares of Common Stock, par value $0.01 per share, outstanding atMay 7, 2007. SEVERN BANCORP, INC. AND SUBSIDIARIES Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Statements of Financial Condition as of March 31, 2007 (Unaudited) and December 31, 2006 1 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2007 and 2006 2 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2007 and 2006 3 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Item 4T. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 i PART I– FINANCIAL INFORMATION Item 1.Financial Statements SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share amounts) March 31, December 31, 2007 2006 (Unaudited) ASSETS Cash and due from banks $ 16,977 $ 16,982 Interest bearing deposits in other banks 584 709 Federal funds sold 16,670 1,024 Cash and cash equivalents 34,231 18,715 Investment securities held to maturity 7,201 7,271 Loans held for sale 2,751 2,970 Loans receivable, net of allowance for loan losses of $9,428 and $9,026, respectively 818,213 832,507 Premises and equipment, net 31,278 30,411 Federal Home Loan Bank of Atlanta stock at cost 8,372 9,468 Accrued interest receivable and other assets 10,298 10,574 Total assets $ 912,344 $ 911,916 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ 645,393 $ 626,524 Short-term borrowings - 18,000 Long-term borrowings 150,000 155,000 Subordinated debentures 20,619 20,619 Accrued interest payable and other liabilities 6,974 5,331 Total liabilities 822,986 825,474 Stockholders’ Equity Common stock, $0.01 par value, 20,000,000 shares authorized; 10,065,854 and 9,150,850 issued and outstanding, respectively 101 92 Additional paid-in capital 46,659 28,270 Retained earnings 42,598 58,080 Total stockholders' equity 89,358 86,442 Total liabilities and stockholders' equity $ 912,344 $ 911,916 The accompanying notes to consolidated financial statements are an integral part of these statements. 1 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (dollars in thousands, except per share data) For Three Months Ended March 31, 2007 2006 Interest Income Loans $ 17,576 $ 15,952 Securities, taxable 64 71 Other 373 327 Total interest income 18,013 16,350 Interest Expense Deposits 6,869 4,826 Short-term borrowings 109 86 Long-term borrowings and subordinated debentures 1,978 1,932 Total interest expense 8,956 6,844 Net interest income 9,057 9,506 Provision for loan losses 425 382 Net interest income after provision for loan losses 8,632 9,124 Other Income Real estate commissions 907 66 Real estate management fees 162 109 Mortgage banking activities 187 199 Other 433 131 Total other income 1,689 505 Non-Interest Expenses Compensation and related expenses 3,018 2,267 Occupancy, net 432 189 Other 936 583 Total non-interest expenses 4,386 3,039 Income before income tax provision 5,935 6,590 Income tax provision 2,445 2,608 Net income $ 3,490 $ 3,982 Basic earnings per share $ .35 $ .39 Diluted earnings per share $ .35 $ .39 Cash dividends declared per share $ .06 $ .05 The accompanying notes to consolidated financial statements are an integral part of these statements. 2 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (dollars in thousands) For The Three Months Ended March 31, 2007 2006 Cash Flows from Operating Activities Net income $ 3,490 $ 3,982 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred loan fees (955 ) (1,063 ) Net amortization of premiums and discounts 2 8 Provision for loan losses 425 382 Provision for depreciation 284 99 Gain on sale of loans (72 ) (100 ) Proceeds from loans sold to others 8,322 8,935 Loans originated for sale (8,031 ) (7,373 ) Stock-based compensation expense 32 - Decrease in accrued interest receivable and other assets 667 543 Increase in accrued interest payable and other liabilities 1,643 2,998 Net cash provided by operating activities 5,807 8,411 Cash Flows from Investing Activities Principal collected on investment securities 68 85 Net (increase) decrease in loans 14,433 (17,602 ) Investment in premises and equipment (2,936 ) (2,432 ) Proceeds from disposal of premises and equipment 1,785 - Redemption of Federal Home Loan Bank of Atlanta stock 1,096 215 Net cash provided by (used in) investing activities 14,446 (19,734 ) 3 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) (dollars in thousands) For The Three Months Ended March 31, 2007 2006 Cash Flows from Financing Activities Net increase in deposits 18,869 24,504 Net decrease in short-term borrowings (18,000 ) (26,000 ) Additional borrowed funds, long-term - 15,000 Repayment of borrowed funds, long-term (5,000 ) - Cash dividends and cash paid in lieu of fractional shares (606 ) (550 ) Net cash provided by (used in) financing activities (4,737 ) 12,954 Increase in cash and cash equivalents 15,516 1,631 Cash and cash equivalents at beginning of year 18,715 24,995 Cash and cash equivalents at end of period $ 34,231 $ 26,626 Supplemental disclosure of cash flows information: Cash paid during period for: Interest paid $ 8,839 $ 6,787 Income taxes paid $ 92 $ 1,195 Transfer of loans to foreclosed real estate $ 391 $ - The accompanying notes to consolidated financial statements are an integral part of these statements. 4 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 - Principles of Consolidation The unaudited consolidated financial statements include the accounts of Severn Bancorp, Inc. (the “Company”), and its wholly owned subsidiaries, Louis Hyatt, Inc., SBI Mortgage Company andSBI Mortgage Company’s subsidiary, Crownsville Development Corporation, and its subsidiary, Crownsville Holdings I, LLC, and Severn Savings Bank, FSB (the “Bank”), and the Bank’s subsidiaries, Homeowners Title and Escrow Corporation, Severn Financial Services Corporation, SSB Realty Holdings, LLC, SSB Realty Holdings II, LLC, and HS West, LLC (“HS West”).All intercompany accounts and transactions have been eliminated in the accompanying financial statements. Note 2 - Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with the instructions to Form 10-Q.Accordingly, they do not include all of the disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments necessary for a fair presentation of the results of operations for the interim periods presented have been made. Such adjustments were of a normal recurring nature.The results of operations for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2007 or any other interim period.The unaudited consolidated financial statements for the three months ended March 31, 2007 should be read in conjunction with the audited consolidated financial statements and related notes, which are incorporated by reference in the Company’s Annual Report on Form 10-K, for the fiscal year ended December 31, 2006. Note 3 - Cash Flow Presentation In the statements of cash flows, cash and cash equivalents include cash on hand, amounts due from banks, Federal Home Loan Bank of Atlanta (“FHLB Atlanta”) overnight deposits, and federal funds sold. Generally, federal funds are sold for one-day periods. 5 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Continued Note 4 - Earnings Per Share and Stock Dividends Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding for each period.Diluted earnings per share is computed by dividing net income by weighted average number of shares of common stock outstanding after consideration of the dilutive effect of the Company’s outstanding stock options.Potential common shares related to stock options are determined using the treasury stock method.For the three month period ended March 31, 2007, all of the Company’s outstanding stock options, which totaled 123,640, were included in the diluted earnings per share calculation.There were 124,630 outstanding stock options included in the diluted earnings per share calculation for the three month period ended March 31, 2006.The below amounts and cash dividends per share have beenretroactively adjusted to give effect to a 10% stock dividend declared on February 21, 2007, effective for shares outstanding on March 15, 2007 and a 10% stock dividend declared on February 21, 2006, effective for shares outstanding March 28, 2006. Three Months Ended March 31, 2007 2006 Common shares – weighted average (basic) 10,065,854 10,064,945 Common share equivalents – weighted average 15,119 410 Common shares – diluted 10,080,973 10,065,355 The accompanying Statements of Financial Condition reflect the issuance of 915,004 and 831,766 shares of common stock, and the transfer of $18,364,000 and $16,585,000 from retained earnings to common stock and additional paid-in capital, related to these 10% stock dividends during the first quarter of 2007 and 2006, respectively. Note 5 - Guarantees The Company does not issue any guarantees that would require liability recognition or disclosure, other than its standby letters of credit.Standby letters of credit written are conditional commitments issued by the Company to guarantee the performance of a customer to a third party.Generally, all letters of credit, when issued have expiration dates within one year.The credit risks involved in issuing letters of credit are essentially the same as those that are involved in extending loan facilities to customers.The Company generally holds collateral supporting these commitments.The Company had $5,598,000 of standby letters of credit outstanding as of March 31, 2007.Management believes that the proceeds obtained through a liquidation of collateral would be sufficient to cover the potential amount of future payments required under the corresponding guarantees.The amount of the liability as of March 31, 2007 and December 31, 2006 for guarantees under standby letters of credit issued is not material. 6 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Continued Note 6 - Regulatory Matters The Bank is subject to various regulatory capital requirements administered by the federal banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory, and possible additional discretionary actions by the regulators that, if undertaken, could have a direct material effect on the Company’s financial statements.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities, and certain off-balance sheet items as calculated under regulatory accounting practices.The Bank’s capital amounts and classifications are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. The following table presents the Bank’s capital position: Actual Actual To Be Well Capitalized Under at March 31, 2007 at December 31, 2006 Prompt Corrective Provisions Tangible (1) 11.3 % 11.0 % N/A Tier I Capital (2) 13.7 % 13.1 % 6.0 % Core (1) 11.3 % 11.0 % 5.0 % Total Capital (2) 14.9 % 14.3 % 10.0 % (1) To adjusted total assets (2) To risk-weighted assets. Note 7 - Stock-Based Compensation The Company currently has a stock-based compensation plan in place for directors, officers, and other key employees of the Company.Under the terms of the plan, the Company grants stock options for the purchase of the Company’s common stock.The stock-based compensation is granted under terms and conditions determined by the Stock Option Committee of the Board of Directors.Stock options generally have a term of five years with a maximum term of ten years, and are granted with an exercise price at least equal to the fair market value of the common stock on the date the options are granted.Generally, options granted to directors of the Company vest immediately, and options granted to officers and employees vest over a five-year period, although the Stock Option Committee has the authority to provide for different vesting schedules. Stock-based compensation expense for the three months ended March 31, 2007 and March 31, 2006 totaled $32,000 and $8,000, respectively.There were no options exercised during the three months ended March 31, 2007 and March 31, 2006. 7 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Continued Note 8 - Commitments HS West is constructing a building in Annapolis, Maryland that serves as the Company’s and the Bank’s administrative headquarters.A branch office of the Bank is included.As of March 31, 2007, HS West has incurred approximately $26.9 million of costs, which is included in premises and equipment in the Consolidated Statements of Financial Condition.The total cost is expected to be approximately $27.4 million, after completion of remaining tenant fit-out work, which is anticipated by mid 2007. Note 9 -
